Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 7, 2012.




                                             In The

                        Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00942-CV
                                      ____________

                              WILLIAM J. HIBLER, Appellant

                                               V.

                                   ERIK GARZA, Appellee


                         On Appeal from the 133rd District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2011-30808



                             MEMORANDUM OPINION

         This is an appeal from a judgment signed October 11, 2011. The clerk’s record
was filed January 23, 2012 and no reporter’s record was taken.

         On February 13, 2012, appellant filed a brief that was not in compliance with the
Texas Rules of Appellate Procedure. The brief failed generally to comply with the rules.
See Tex. R. App. P. 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k). Appellee filed a
motion to strike. The motion was granted and appellant was ordered to file an amended
brief.
       On April 13, 2012, appellant filed another brief, nearly identical to the first, that also
failed to comply with the Texas Rules of Appellate Procedure. Appellee filed another motion
to strike. The motion was granted in part and appellant's brief was stricken.

       When an appellant files another brief that does not comply with Rule 38, the Court may
strike the brief, prohibit appellant from filing another, and proceed as if appellant had failed to
file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas Rule of Appellate Procedure
38.8(a), where an appellant has failed to file a brief, we may dismiss the appeal for want of
prosecution.

       Appellant was ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within ten (10) days or the appeal would be dismissed for want of prosecution . See
Tex. R. App. P. 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k). On May 17, 2012,
appellant filed a third brief. On May 22, 2012, appellee filed a third motion to strike.

       Appellant's brief still fails to comply with the Texas Rules of Appellate Procedure. See
Tex. R. App. P. 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k). Accordingly, the motion is
granted and the appeal is ordered dismissed.



                                               PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                                   2